Appellants move for a rehearing upon the proposition that error was committed by the trial court in not submitting to the jury the question of the sanity of appellants. They base their contention upon Harris v. State, 172 S.W. 975. Appellants misapprehend the effect of the holding in that case. In that case, upon a plea of guilty, much evidence was introduced strongly suggesting the insanity of the accused, and this court held that in such case the court should have submitted the issue to the jury and should have instructed them in regard to the burden of proof. We have declined to follow this case in certain regards. Taylor v. State, 227 S.W. 679. In the instant case there was no proof of insanity, and the court did not err in not submitting the issue to the jury.
The motion for rehearing is overruled.
Overruled.